Order entered October 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01036-CV

                  IN THE INTEREST OF L.L.V., A CHILD

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-56612-2021

                                    ORDER

      Before the Court is appellant’s October 25, 2022 motion for an extension of

time to file the docketing statement. We GRANT the motion and extend the time

to November 28, 2022. A copy of the docketing statement is enclosed.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE